DETAILED ACTION
Claims 1-6 are pending. Claim 3 is amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on September 27, 2022.  As directed by the amendment: claim 3 has been amended.  Thus, claims 1-6 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) and §112(d) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections. 
Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “The current rejection implies that the web 28 of Schegerin is equivalent to the elastomeric interface in the present application, and the goggles in of [sic] Schegerin are equivalent to the full-face mask or full-face respirator in the present application . . .”  The examiner respectfully disagrees.  The examiner does not equate particular areas of Schegerin to the drawings of the present application.  Furthermore, the examiner never states that the goggles 30 are a full-face mask, but rather that the opening is “fully capable of accepting a full-face mask”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., when engaged with the full-face respirator the chin edge is located over the general chin area of the wearer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The term “chin edge” is not defined in the specification and thus is not afforded a specific definition.  The edge in Schegerin is oriented further to the chin than other areas and thus is interpreted as the “chin edge”.  
Applicant argues that the present application recites that a full-face mask is meant to include a mask worn on the head having a full-face lens or shield.  The examiner notes that the claim is for engaging and demountably sealing a full-face mask or full-face respirator to the hood.  That is, any full-face mask can be utilized.  For example, see Morgan et al. (US 6626178) which depicts a facemask that includes separate goggle and mouth regions that when assembled provides a full face shield.  A facemask like this, which to be clear has not been claimed, is fully capable of engaging with the elastomeric interface of Schegerin.  Other facemask designs, which again have not been claimed, may be utilized.
Applicant argues that to suggest the bottom edge of the goggle opening of Schegerin could be extended to the chin is clearly a hindsight interpretation.  The Examiner is not modifying the chin edge in any manner and thus is not utilizing a hindsight interpretation, which is an argument against a modification.  Furthermore, the Examiner has never suggested that the bottom edge would extend to a chin of a user when worn because such a feature has never been claimed.
Applicant argues that the office is not acknowledging the descriptor “full-face” in full-face mask.  The examiner respectfully disagrees.  There are a wide range of different masks in existence.  Some have two areas of attachment with a hood (for example, see Morgan et al.) whereas others have only a single opening (see Fabin US 6895960).  The claim does not describe how any of these edges engage with a full-face mask or their location when worn.  For example, the mask shown as prior art in Fabin (shown below) is fully capable of being utilized with the garment of Schegerin (also shown below). 

    PNG
    media_image1.png
    828
    1086
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schegerin (US 5653225).
Regarding claim 1, Schegerin describes a protective garment (hood 26, margin 38) comprising a hood (hood 26) with a face area (area adjacent the face), the face area provided with an elastomeric interface (formed of neoprene, col. 3, ll. 12-13), the elastomeric interface having an opening for engaging and demountably sealing a full-face mask or full-face respirator to the hood (see annotated Fig. 4, opening fully capable of accepting a full-face mask), the opening having a forehead edge, a chin edge, and first and second cheek edges (see annotated Fig. 4 below, edge formed by margin 38, see also Fig. 2 and 3), the forehead edge and the chin edge being incurvate edges with respect to the center of the opening (are curved), and the two cheek edges being excurvate edges with respect to the center of the opening (curve away from the center); the opening further having a centerline horizontal dimension between the first and second cheek edges and a centerline vertical dimension between the forehead edge and the chin edge (see annotated Fig. 4), the centerline horizontal dimension being longer than the centerline vertical dimension (the centerline horizontal dimension is longer than the centerline vertical dimension).
The garment of Schegerin appears to depict that the aspect ratio is 1.5 or greater does not explicitly describe the centerline horizontal dimension to centerline vertical dimension aspect ratio being 1.5 or greater.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the ratio to be 1.5 or greater to correspond to the face of the user, for example depending on the width that the eyes of the user are spaced, the bridge of the nose, and the shape of the face of the user.  Modifying the ratio would permit a better seal depending on the face of the user. 

    PNG
    media_image2.png
    724
    909
    media_image2.png
    Greyscale

Regarding claim 2, the garment of Schegerin describes the limitations of claim 2, but does not explicitly describe wherein the aspect ratio is 1.7 or greater.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the ratio to be 1.7 or greater to correspond to the face of the user, for example depending on the width that the eyes of the user are spaced, the bridge of the nose, and the shape of the face of the user.  Modifying the ratio would permit a better seal depending on the face of the user. 
Regarding claim 3, the garment of Schegerin describes the limitations of claim 2, but does not explicitly describe wherein the aspect ratio is wherein the aspect ratio is 1.5 to 3.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the ratio to be wherein the aspect ratio is 1.5 to 3 to correspond to the face of the user, for example depending on the width that the eyes of the user are spaced, the bridge of the nose, and the shape of the face of the user.  Modifying the ratio would permit a better seal depending on the face of the user. 
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schegerin (US 5653225) in view of O’Leary et al. (US 20180304106).
Regarding claim 4, the garment of Schegerin describes the limitations of claim 4, but does not explicitly describe that the garment is in the form of a hooded coverall.
In related art for garments O’Leary describes a similar garment for similar use with harmful chemical in which the garment is a single piece suit (para. 0038).  A single piece suit is considered a “coverall” inasmuch as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Schegerin to be a coverall as described in O’Leary in order to provide protection to the more of the user’s body than just the head when exposed to nuclear, biological or chemical contamination (Schegerin, col. 1, ll. 6-9).
Regarding claim 5, the garment of Schegerin describes the limitations of claim 5, but does not explicitly describe that the garment is in the form of a jacket with a hood.  
In related art for garments O’Leary describes a similar garment for similar use with harmful chemical in which the garment is jacket (5) with a hood (1.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Schegerin to be a jacket with a hood as described in O’Leary in order to provide protection to the more of the user’s body than just the head when exposed to nuclear, biological or chemical contamination (Schegerin, col. 1, ll. 6-9).
Regarding claim 6, the garment of Schegerin describes the limitations of claim 6, but does not explicitly describe that the garment is in the form of a full-body chemical-resistant suit.
In related art for garments O’Leary describes a similar garment for similar use with harmful chemical in which the garment is a single piece suit (para. 0038).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Schegerin to be a coverall as described in O’Leary in order to provide protection to the more of the user’s body than just the head when exposed to nuclear, biological or chemical contamination (Schegerin, col. 1, ll. 6-9).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732